Title: To Benjamin Franklin from Rudolph Erich Raspe, 4 September 1779
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Honourd Sir
London. Sept. 4. 1779.
Since my last of July 27. which I hope came to Your Excellency’s hands I have been ever more convinced that the publick as well as my own privat affairs grow worse and worse from day to day and as I am to speak only of my own concerns I beg leave to tell Your Excellency that a foreign Nobleman has almost accomplished my ruin. He engaged me by the fairest promises and words to be very liberal with my time to him ever since November last, nay he prevailed on me even so far as to go with him on a five months Tour through the Kingdom. His external appearance and recommendations gave weight to the fairness of his professions, when I told him I was accountable to myself for my time and that I had Scarce any thing to depend upon in this Kingdom but the well earned fruits of my honest industry. But alas! I have trusted to his honour with too much facility, since at our return to Town he has so much underrated and so illiberally taxed my time, my labour and my losses, that I am reduced to the utmost difficulties and that to recover my losses I have no prospect but the visionary hopes of a Law Suit.
Therefore I most humbly beseech Your Excellency to save me from utter ruin and to grant me Your influence and protection on any side of the Sea it may be in Your power usefully to employ my Literary abilities.
I could wish to have some support in France for a couple of months in order to make some enquiries at the Royal Library that bid fair to prove acceptable to the learned; and thence to pass over to America under Your auspices to be employed there in the education of young Gentlemen or in any other branch of business my abilities and circumstances will point out to me or to those, who will please to be my Protectors and Benefactors on Your account; and in consequence of my faithfull attachment, which in particular is Sacred and devoted to Your Virtues by Your Excellency’s most obedient humble distressed Servt.
R E Raspe.
 
Addressed: Monsieur / Monsieur B F—— / Passy
